DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-2, 5-12, and 15-20 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1-2, 5-12, and 15-20 are hereby maintained. 
Regarding claims 1-2, 5-12, and 15-20, Applicant primarily argues that Singer, Singer-1455, Novak, and Mondelore, alone or in combination, fail to teach or suggest "copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video," as recited in claim 1. 
	Examiner respectfully disagrees. Applicant made a generalized allegation that Mondelore fails to teach or suggest this limitation. Although Singer-Singer-1455-Novak does not explicitly disclose copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip Mondelore, para. 0103, fig.6, when the custom project screen 602 is initially presented to a user, a single segment may be shown, and the user can select the "insert segment” icon 634 to add one or more additional segments at one or more desire temporal positions; playing edited video content is well known in the art). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mondelore’s features into Singer-Singer-1455-Novak’s invention because doing so would enhance user’s playback experience by viewing content edited according to user’s preference.
Therefore, Singer, Singer-1455, Novak in view of Mondelore discloses "copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video," as recited in claim 1.
As to any other arguments not specifically addressed, they are the same as those discussed above.

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


5.	Claims 1, 2, 5, 6, 11, 15, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singer (US Publication 2012/0201518) in view of Singer (US Publication 2018/0061455, hereinafter Singer1455) and further in view of Novak et al.  (US Publication 2014/0181160, hereinafter Novak) and Mondelore et al. (US Publication 2015/0139613, hereinafter Mondelore). 
Regarding claim 1, Singer discloses a method for creating a composite video, the method comprising:
capturing a plurality of takes using a user device (Singer, par. 0049 through par. 0057,  filming a plurality of video clips of different events during a trip using a user device);
selecting, using a display screen of the user device, a master take (Singer, par. 0049 through par. 0057, creating/selecting a master video using camera and display screen of the user device);  
detecting, using a processor of the user device, a notable event occurring within at least one of the master take and a first take of the plurality of takes, wherein the first take comprises a first video track and a first audio track (Singer, par. 0049 through par. 0057, selecting/detecting using he user device one or more event occurring within the scenes of the video clips captured during the trip);
partitioning, using the processor, automatically in response to selecting the master take, at least one of the first video track and a second video track into a plurality of video clips (Singer, par. 0039 through par. 0041, truncating the first video clip, into video portions, i.e., a plurality of truncated video clips); and
determining, using the processor, based on the notable event, a portion of the master take to replace with a first video clip of the plurality of video clips (Singer, par. 0049 through par. 0057, the system determines, based on the event occurring in the clips such as the scenes of Eiffel tower, the hotel, the café, a portion of the master clip to replace with the clips of the event scenes); and
replacing, using the processor, automatically in response to determining, a portion first video clip (Singer, par. 0049 through par. 0057, the system automatically replaces one or more portions of the master clip to with one or more clips of the event scenes).
Singer discloses selecting the master take by creating it but does not explicitly disclose selecting the master take stored in memory; and modifying the first video clip, wherein modifying comprises at least one of changing a color scheme of the first video clip, increasing a frame rate of the first video clip; and decreasing a frame rate of the first video clip; and
copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video.
	However selecting a media take that is pre-recorded and stored in memory is well known in the art as disclosed in Singer1455 (see Singer1455, para. 0044, user may select a pre-recorded master video or a prerecorded audio track to be used by the software to create the video presentation).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singer1455’s teachings of using prerecorded master take in Singer’s invention because doing so would enhance user’s editing experience by saving time from creating a new master take.	
	Singer-Singer-1455 does not explicitly disclose modifying the first video clip, wherein modifying comprises at least one of changing a color scheme of the first video clip, increasing a frame rate of the first video clip; and decreasing a frame rate of the first video clip; and
copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video.
	Novak discloses modifying the first video clip, wherein modifying comprises at least one of changing a color scheme of the first video clip, increasing a frame rate of the first video clip; and decreasing a frame rate of the first video clip (Novak, para. 0023, modifying a clip by changing its color scheme).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Novak’s teachings of changing color scheme of a clip into Singer-Singer-1455’s invention because doing so would enhance user’s editing experience by visually recognizing change in video content.
	Singer-Singer-1455-Novak does not explicitly disclose copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video.
	Mondelore discloses copying the first video clip and the modified first video clip one or more times, wherein at least one of the first video clip and the modified first video clip is played multiple times at different points within the composite video (Mondelore, para. 0103, fig.6, when the custom project screen 602 is initially presented to a user, a single segment may be shown, and the user can select the "insert segment” icon 634 to add one or more additional segments at one or more desire temporal positions; playing edited video content is well known in the art).


Regarding claim 2, Singer-Singer1455-Novak discloses the method of claim 1, wherein the notable event comprises at least one of:
a change in luminosity in the first video track; a change in the content of the first video; a change in quality of at least one of the first video track and the first audio track; and an audio intensity in the first audio track that exceeds a predefined threshold (Singer1455, par. 0041, detecting a break in the speech recorded in the master track).
The motivation to combine the references would have been to enhance user’s playback experience by automatically replacing portion of a master video track with a partitioned video clip based on a specific notable event.

Regarding claim 6, Singer-Singer1455-Novak discloses the method of claim 1, further comprising: 
selecting a visual medium that is not a take of the plurality of takes and is not a video clip of the plurality of video clips; and replacing a portion of the master video track with the visual medium (Singer, par. 0045, inserting animated photo). 

Regarding claim 11, this claim comprises limitations substantially the same as claim 1; therefore it is rejected for the same reasons set forth.

Regarding claim 15, Singer-Singer1455-Novak discloses the non-transitory computer readable medium of claim 12, wherein determining the notable event comprises detecting an audio intensity within the master audio track and determining that the audio intensity exceeds a predefined threshold (Singer, par. 0041, detecting a break in the speech recorded in the master track; detecting a pause or break in speech based on a threshold is well known in the art).
The motivation to combine the references would have been to enhance user’s playback experience by automatically replacing portion of a master video track with a partitioned video clip based on a specific notable event.

Regarding claim 16, this claim comprises limitations substantially the same as claim 6; therefore it is rejected for the same reasons set forth.

Regarding 5, these claims comprise limitations substantially the same as claim 15; therefore it is rejected for the same reasons set forth.

6.	Claims 7, 8, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singer-Singer1455-Novak, as applied to claims 1 and 11, in view of Shore (US Patent 8,244,103). 
Regarding claim 7, Singer-Singer1455-Novak discloses the method of claim 1.
Singer-Singer1455-Novak does not explicitly disclose partitioning the master video track into video clips.
Shore, fig. 5, col. 4, line 58 through col. 5, line 53, each captured take from different angle of the venue can be divided and presented as a plurality of images/clips. This feature of partitioning video content into multiple video portions is well known in the art, and can be applied to the master track). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shore’s features into Singer-Singer1455-Novak’s invention for enhancing user’s video editing experience by creating a composite video that features a master clip of preference.

Regarding claim 8, Singer-Singer1455-Novak-Shore discloses the method of claim 7, further comprising modifying a first video clip partitioned from the master video track (Singer, par. 0026, the feature of modifying a video clip can be applied to clips of the master track).

Regarding claims 17 and 18, these claims comprise limitations substantially the same as claims 7 and 8; therefore they are rejected for the same reasons set forth.

7.	Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singer-Singer1455-Novak-Shore, as applied to claim 8 and 18 above, in view of Pfister. 
Regarding claim 9, Singer-Singer1455-Novak-Shore discloses the method of claim 8. 

Pfister discloses wherein modifying comprises at least one of: changing a color scheme of the first video clip; increasing a frame rate of the first video clip; and decreasing a frame rate of the first video clip (Pfister, par. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pfister’s features into Singer-Singer1455-Novak-Shore’s invention for enhancing user’s playback experience by creating a composite video that includes enhanced features of video clips.

Regarding claim 19, this claim comprises limitations substantially the same as claim 9; therefore it is rejected for the same reasons set forth.

8.	Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singer-Singer1455-Novak, as applied to claim 1 and 11 above, in view of Yamamoto (US Publication 2003/0025726). 
Regarding claim 10, Singer-Singer1455-Novak discloses the method of claim 1, and further discloses generating a composite video (see Singer, par. 0039 through par. 0041, creating a composite video by automatically replacing a portion of the master video with a truncated video clip). 
Singer-Singer1455-Novak does not explicitly disclose generating a preview video such as a composite video wherein the preview composite video comprises options to 
Yamamoto discloses generating a preview video such as a composite video wherein the preview composite video comprises options to modify the preview composite video (Yamamoto, claim 12, previewing and editing composite video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto’s features into Singer-Singer1455-Novak’s invention for enhancing the creation of composite video by allowing user to perform editing when previewing composite video. 

Regarding claim 20, this claim comprises limitations substantially the same as claim 10; therefore it is rejected for the same reasons set forth.

9.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Singer-Singer1455-Novak, as applied to claim 11 above, in view of Official Notice. 
Regarding claim 12, Singer-Singer1455-Novak discloses the non-transitory computer readable medium of claim 11, wherein the notable event comprises an audio intensity in the first audio track that exceeds a predefined threshold (see Singer1455, par. 0041, detecting a break in the speech recorded in the master track).
Singer-Singer1455-Novak does not explicitly disclose notable events including a change in luminosity in the first video track; a change in the content of the first video track; and a change in quality of at least one of the first video track and the first audio track.
However Official Notice is taken as notable events including a change in luminosity in the first video track, a change in the content of the first video track, and a change in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known features into Singer-Singer1455-Novak’s invention for enhancing user’s playback experience by automatically replacing portion of a master video track with a partitioned video clip based on a specific notable event. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484